Citation Nr: 0617334	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  04-28 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than October 1, 
2003 for the award of additional disability compensation 
benefits for a dependent spouse, D.T., and a dependent 
stepchild, D.P.  

2.  Entitlement to additional disability compensation 
benefits for the veteran's son, B.T., as a dependent child.  


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to 
January 1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which, in pertinent part, 
added the veteran's wife, D.T., and stepchild, D.P., to his 
award, effective October 1, 2003.  This decision also 
indicated that the veteran's son, B.T., had been removed from 
the award effective in January 2002, as he had attained the 
age of 18.  

The veteran was scheduled for a Board hearing at the RO, but 
withdrew his hearing request by letter received at the RO in 
April 2005.  

In October 2005 the veteran submitted a claim to include his 
two grandchildren in his award as dependents.  A September 
2005 court order included with this claim granted temporary 
custody of these children to the veteran and his spouse.  
This matter is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran has been in receipt of VA disability 
compensation at the 30 percent rate since March 9, 1983.  

2.  A Declaration of Status of Dependents (Form 21-686c) 
received at the RO in September 2003 indicated that the 
veteran had married D.T. and his marriage to A.D. had ended 
in divorce in September 1999.  This form also reflected that 
the veteran had three dependent children, B.T., A.T., and 
D.P., all of whom were over 18 and under 23 and attending 
school.  

3.  In October 2003 the RO asked for clarification of the 
Form 21-686c and the updated form, received at the RO in 
November 2003 reflected that the veteran married D.T. in 
April 2001.  

4.  In December 2003 the RO informed the veteran of its 
decision to add D.T. and D.P. to his award, effective October 
1, 2003.  

5.  B.T. is over 18, is not pursuing a course of instruction 
at an approved educational institution, and did not become 
permanently incapable of self-support prior to his 18th 
birthday.  


CONCLUSIONS OF LAW

1.  An effective date prior to October 1, 2003 for additional 
disability compensation benefits for the veteran's dependent 
spouse and stepchild is not warranted.  38 U.S.C.A. 
§§ 101(4), 1115(2), 5110, 5111 (West 2002); 38 C.F.R. 
§§ 3.31, 3.57, 3.204, 3.400, 3.401 (2005).  

2.  Entitlement to additional disability compensation 
benefits for the veteran's son, B.T., as a dependent child, 
is not warranted.  38 U.S.C.A. §§ 101(4), 1115(2); 38 C.F.R. 
§ 3.57.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

As discussed in detail below, this case is one in which the 
law is dispositive of the issues.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  Under such circumstances, the VCAA is 
not applicable.  Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  Further, VA has no duty to assist the veteran in 
obtaining evidence where, as here, there is no reasonable 
possibility that any further assistance would aid him in 
substantiating his claim.  See 38 U.S.C.A. § 5103A; Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (compliance with the 
VCAA not required if no reasonable possibility exists that 
any notice or assistance would aid the appellant in 
substantiating the claim).  

Regardless, a December 2003 letter from the RO did inform the 
veteran that the effective date of additional benefits for 
his spouse and stepchild were being awarded effective the 
first day of the first month after receipt of evidence of the 
marriage.  This letter informed the veteran that a 
retroactive award would have required that the veteran submit 
evidence of his marriage within one year of that event.  This 
same letter stated that an award of additional compensation 
for his son, B.T., would require that the veteran furnish VA 
Form 61-674, indicating that his son was still in school.  
The veteran was therefore provided notice of what information 
and evidence was required to establish entitlement to the 
benefits sought.  

II.  Legal Analysis

A veteran with service connected disability rated at not less 
than 30 percent shall be entitled to additional compensation 
for dependents.  38 U.S.C.A. § 1115(2) (West 2002); 38 C.F.R. 
§ 3.4(b)(2) (2005).  

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  

An award of additional compensation for dependents based on 
the establishment of a rating in the percentage specified by 
law for that purpose shall be payable from the effective date 
of such rating, but only if proof of dependents is received 
within one year from the date of such rating.  38 U.S.C.A. 
§ 5110(f).  

The effective date of the award of any benefit or increase by 
reason of marriage or the birth or adoption of a child shall 
be the date of that event if proof is received by VA within 
one year from the date of marriage, birth, or adoption.  
38 U.S.C.A. § 5110(n).  

Additional compensation for dependents will be effective the 
latest of the following dates:  (1) date of claim; (2) date 
the dependency arises; (3) effective date of the qualifying 
disability rating provided evidence of dependency is received 
within one year of notification of such rating action; or (4) 
date of commencement of the veteran's award.  38 C.F.R. 
§ 3.401(b).  The "date of claim" for additional 
compensation for dependents is the date of the veteran's 
marriage or birth or adoption of a child, if evidence of the 
event is received within one year of the event, otherwise, 
the date notice is received of the dependent's existence, if 
received within one year of VA's request.  38 C.F.R. 
§ 3.401(b)(1).  

Payment of monetary benefits based on original, reopened, or 
increased awards of compensation, pension, or dependency and 
indemnity compensation may not be made for any period prior 
to the first day of the calendar month following the month in 
which the award became effective.  38 U.S.C.A. § 5111; 
38 C.F.R. § 3.31.  

The definition of the term "child," as defined for VA 
purposes, means an unmarried person who is a legitimate 
child, a child legally adopted before the age of 18 years, a 
stepchild who acquired that status before the age of 18 years 
and who is a member of the veteran's household at the time of 
the veteran's death, or an illegitimate child.  In addition, 
the child must also be someone who: (1) is under the age of 
18 years; or (2) before reaching the age of 18 years became 
permanently incapable of self support; or (3) after reaching 
the age of 18 years and until completion of education or 
training (but not after reaching the age of 23 years) is 
pursuing a course of instruction at an approved educational 
institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).  

Earlier Effective Date

As outlined in 38 C.F.R. § 3.401(b), there are four possible 
effective dates for the award of additional compensation for 
the veteran's spouse, D.T., and stepchild, D.P., and the 
latest of these is the appropriate effective date.  The 
latest of these dates is the date of the veteran's claim for 
additional compensation, received in September 2003, as the 
veteran's award at the 30 percent rate was established by a 
November 1983 rating decision, effective March 1983, and the 
dependency arose on the date of the veteran's marriage to 
D.T., in April 2001.  

The veteran, however, contends that the appropriate effective 
date should be the date of his marriage, in April 2001.  In 
his May 2004 notice of disagreement (NOD) he states that he 
remembers informing VA of the changes in his status by 
completing a form and submitting it to VA in Princeton, West 
Virginia.  He further stated that he notified the military of 
his change in status and had military identification cards 
made for his spouse and stepson in June 2001.  The veteran 
submitted copies of these Uniformed Services identification 
cards, both dated in June 2001.  

In his July 2004 Form 9 (substantive appeal), the veteran 
stated that he told the military office of the change in 
status when he had the identification cards made and had 
inquired at that office as to whether or not he needed to 
notify anyone else or submit any forms related to the change, 
and was informed that "everything would be handled by 
them."  He added that he was never told to notify VA and 
assumed all was complete.

The only way that the effective date of the award for 
additional compensation for the veteran's spouse and 
stepchild could be the date of marriage would be if VA had 
been informed of the April 2001 marriage within one year of 
the event, thus making the date of the marriage the date of 
the claim.  38 C.F.R. § 3.401(b)(1).  However, there is no 
evidence in the claims file that VA was informed of the 
marriage until September 2003.  

It is unclear whether or not the veteran is contending that 
he did provide VA with notice of his marriage within one year 
of the event.  On the one hand, the veteran stated that he 
submitted a form to VA at Princeton, West Virginia office 
but, on the other hand, he later stated that he informed the 
military office at which he had identification cards made 
that there had been a change in his status of dependents, and 
was told everything would be handled by them.   He has also 
stated that he was never provided notice of the need to 
inform VA of the changes.    

In regard to the first argument, that the veteran did submit 
a form to VA providing notice of the change, the Board notes 
that there is no evidence of such a form in the claims file, 
nor has the veteran identified the date of submission of such 
a form.  There is a presumption of regularity under which it 
is presumed that government officials "have properly 
discharged their official duties."  United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  
Therefore, it must be presumed that VA properly discharged 
its official duties by properly handling all forms submitted 
by the veteran.  The presumption of regularity is not 
absolute; it may be rebutted by the submission of "clear 
evidence to the contrary."  However, a statement by the 
veteran that he remembered completing a form and sending it 
to VA in Princeton does not constitute the type of clear 
evidence to the contrary which would be sufficient to rebut 
the presumption of regularity.  Jones v. West, 12 Vet. App. 
98 (1999); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); 
Ashley v. Brown, 2 Vet. App. 62, 64 (1992).  

VA's Compensation and Pension service does not have an office 
in Princeton, West Virginia.  The only VA facility in 
Princeton is a Vet Center, which has no responsibility for 
processing claims.

In addition, the veteran's argument that he was not notified 
of the need to inform VA of a change in his status and, in 
any event, he did inform the military office when he had 
identification cards made, is also insufficient to establish 
entitlement to an earlier effective date.  An August 1989 
letter from the RO regarding the veteran's disability 
compensation award noted that the award included additional 
benefits for his dependents and stated, "You must notify us 
immediately if there is any change in the status of your 
dependents."  

A status of dependents questionnaire completed and submitted 
by the veteran in October 1997 again noted that the award 
included additional compensation for dependents and stated, 
"You are responsible for reporting any changes in the number 
of your dependents."  This questionnaire informed the 
veteran that the questionnaire should be returned to VA and 
noted that he should ensure that the form was mailed to the 
regional office.  Therefore, the veteran clearly had notice 
of his obligation to notify VA of any change in the status of 
his dependents.  

While the veteran did obtain Uniformed Services 
identification cards for his wife and stepchild in June 2001, 
such action does not constitute notice to VA of a change in 
his dependents.  The letters discussed above explicitly 
informed the veteran to notify VA of any changes.  There is 
no evidence of record that the veteran informed VA of his 
April 2001 marriage until the submission of the Declaration 
of Status of Dependents in September 2003.  Thus, the 
earliest possible effective date for the award of additional 
compensation is October 1, 2003, the first day of the 
calendar month following the month in which the award became 
effective.  38 C.F.R. §§ 3.31, 3.401(b).  

The law is dispositive of the outcome of this case.  As a 
matter of law, there is no entitlement to an effective date 
prior to October 1, 2003 for the award of additional 
disability compensation for the veteran's wife and stepchild, 
and the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  

Additional Benefits for the Veteran's Son

The veteran's son, B.T., was removed from the veteran's award 
effective in January 2002, on the date of his 18th birthday.  
While the September 2003 Declaration of Status of Dependents 
indicated that B.T. was over 18 and under 23 and attending 
school, no evidence was submitted verifying this school 
attendance.  

In his May 2004 NOD the veteran stated that he felt he still 
supported B.T. financially, despite the fact that he did not 
live in his household and was not currently in school.  

The evidence reflects that B.T. is over the age of 18 and 
that he is not pursuing a course of instruction at an 
approved educational institution.  The veteran has not 
contended, nor has any evidence been submitted, to suggest 
that B.T. became permanently incapable of self support before 
reaching the age of 18.  Therefore, he cannot qualify as a 
dependent child for VA purposes and the veteran is not 
entitled to additional disability compensation for B.T. as a 
dependent.  38 U.S.C.A. §§ 101(4), 1115(2); 38 C.F.R. 
§ 3.4(b)(2), 3.57.  

The law is also dispositive of this issue.  As a matter of 
law, there is no entitlement to additional disability 
compensation for the veteran's son, B.T., as a dependent 
child, and the claim must be denied.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  


ORDER

Entitlement to an effective date earlier than October 1, 2003 
for the award of additional disability compensation benefits 
for a dependent spouse, D.T., and a dependent stepchild, 
D.P., is denied.    

Entitlement to additional disability compensation benefits 
for the veteran's son, B.T., as a dependent child, is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


